Citation Nr: 9909677	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility to receive 
educational assistance benefits under Chapter 30 of Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by: New York Division of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active service with the United States Air 
Force from March 19, 1992, through July 30, 1992, and with 
the United States Marine Corps from April 20, 1993, through 
April 19, 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for VA educational 
assistance benefits on the grounds that he lacked sufficient 
qualifying military service.  The veteran testified at a 
hearing in Washington, D.C., on January 27, 1999.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 19, 1992, 
through June 30, 1992, when he was discharged from the United 
States Air Force because of "entry level performance."  

2.  The veteran's original term of enlistment was four years.  

3.  The veteran was not discharged from service in June 1992 
due to a service- connected disability, a preexisting medical 
condition, hardship, a physical or mental condition not 
characterized as a disability that interfered with duty, or 
for the convenience of the Government.  

4.  The veteran did not have at least three years of 
continuous active duty beginning in March 1992.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements to 
establish entitlement to VA educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 1991 & Supp. 1997); 38 C.F.R. §§ 21.2040, 21.7042 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1997, the veteran filed an application for VA 
educational assistance benefits under Chapter 30 of Title 38, 
United States Code (Montgomery GI Bill--Active Duty 
Educational Assistance Program) (MGIB).  In connection with 
the application, he submitted a copy of a DD Form 214 showing 
active service with the Air Force from March 19 through 
June 30, 1992, a period of 3 months and 11 days out of a 
four-year enlistment.  The DD Form 214 effectuated an "entry 
level separation" by reason of "entry level performance."  
The character of service was shown as "uncharacterized."  The 
form indicated that the veteran had contributed to the 
Post-Vietnam Era Veterans Educational Assistance Program.  

Also received was a DD Form 214 pertaining to the period of 
service from April 20, 1993, to April 19, 1997.  The type of 
separation was shown as "released from active duty" and the 
reason for separation was "completion of required active 
service."  The character of service was honorable.  It was 
indicated that the veteran had not contributed to the Post-
Vietnam Era Veterans Educational Assistance Program during 
this period of service.  

The claim was denied by the RO in June 1997.  The decision 
document itself is not of record in the appellate file, but 
complete information regarding the denial of the claim is 
shown in the statement of the case and other documents of 
record.  

In testimony presented at his hearing before the Board, the 
veteran related that he had initially enlisted in the Air 
Force in order to receive training in a mechanical field such 
as working on vehicles or aircraft and understood that there 
was an agreement that he would receive such training but that 
he was instead given a military occupational specialty (MOS) 
as an armament assistant specialist, a field which consisted 
basically of loading bombs and missiles on F-111 aircraft.  
He related that he did poorly in the academic aspects of 
training for the MOS he did not want, having gone from being 
very motivated in boot camp to being totally let down due to 
the schooling.  When he began to fail, the sergeants put 
pressure on him to terminate his enlistment.  He testified 
that if he had taken one of the block examinations and 
failed, he would have been discharged from the service in any 
event.  After returning to civilian life, he decided to 
enlist in the Marine Corps but had difficulty enlisting and 
was able to join only by applying for a waiver from a high 
level officer.  He stated that when he entered the Marine 
Corps he signed up for the Montgomery GI Bill Program because 
he ultimately wanted to go to college but was never told that 
his Air Force service would disqualify him from benefits.  
During the first year of his Marine Corps enlistment, he paid 
in $100 per month to the program for a total of $1,200.  He 
had not attempted to reclaim the $1,200 because he had been 
told that once he got the money back, the case would be 
closed completely and what he really wanted was to stay in 
the program.  


II.  Analysis

The legal criteria governing eligibility to receive 
Chapter 30 educational assistance benefits are set forth in a 
Federal statute, 38 U.S.C.A. § 3011(a)(1) (West 1991 & Supp. 
1998) which bases a claimant's entitlement on the requirement 
that he have first entered active duty after June 30, 1985, 
and having served at least three years of continuous active 
duty.  See also 38 C.F.R. § 21.7042 (1998).  In this case, 
the veteran first entered active military service in March 
1992 and served for less than four months, a period which 
falls far short of satisfying the three-year continuous 
active duty requirement.  

An individual may qualify under an exception to the three-
continuous year requirement, if he or she is discharged or 
released from active duty due to a service-connected 
disability, a preexisting medical condition, hardship, a 
physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty, or for the convenience of the Government (for 
individuals whose initial obligated period of duty is at 
least three years, 30 continuous months of active duty must 
be completed), or as a result of a reduction in force.  
38 U.S.C.A. § 3011(a)(1)(ii) (West 1991 & Supp. 1998); 
38 C.F.R. § 21.7048(a)(5) (1998).  

The veteran's DD Form 214 reflects that the reason for his 
separation from service was "entry level performance."  The 
term is undefined but it appears at face value to be 
consistent with the circumstances and events in service that 
he describes.  The record does not show, and the veteran does 
not contend, that his separation was the result of any of the 
above-enumerated circumstances that would allow him to retain 
his Chapter 30 eligibility.  He was not discharged from 
service because of disability, either service connected or 
preexisting, or as the result of hardship or the convenience 
of the Government due to a reduction in force

After leaving the Air Force, the veteran enlisted in the 
Marines and served honorably for a period of four full years.  
This period of service does not give rise to Chapter 30 
educational assistance benefits entitlement because, despite 
its length, it was not his first period of active duty.  See 
38 U.S.C.A. § 3011(a)(1).  Neither can the second period of 
service be tacked on to the end of the first period of 
service to create a continuous period of service for Chapter 
30 purposes.  In some instances, an individual discharged or 
released from active duty after serving not more than 
20 months of an initial obligation may be deemed to have had 
continuous active duty, in which case the time lost would not 
be considered an interruption of the continuity of service, 
but the discharge or release must have been due to 
essentially the same criteria as those listed above 
pertaining to separation from a single period of service, 
namely:  (1)  a service-connected disability, (2) a 
preexisting medical condition, (3) a physical or mental 
condition not characterized as a disability that impairs 
performance of duty, (4) involuntary separation for the 
convenience of the Government due to a reduction in force.  
38 C.F.R. § 21.7020(6)(iv) (1998).  None of these 
circumstances applies in the present case.  

The veteran relates that the information that he was given 
when he reenlisted was insufficient to make him aware that 
reentering service would not create any additional 
entitlement to Chapter 30 benefits.  However, the United 
States Court of Veterans Appeals (redesignated on March 1, 
1999, as the United States Court of Appeals for Veterans 
Claims (hereinafter Court)) has held that even where 
employees of the Federal Government provide inaccurate 
information regarding entitlement to benefits, "the 
remedy...cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met."  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also OPM v. 
Richmond, 496 U.S. 414, 242 (1990) (payment of Government 
benefits must be authorized by statute; therefore, erroneous 
advice by a Government employee cannot be used to estop the 
Government from denying benefits).  Regardless of whether the 
circumstances surrounding the termination of the first period 
of service are considered favorable to the veteran, , the 
basic facts of this claim, as shown by the evidence, are not 
in dispute.  Where the facts are not in dispute and it is the 
application of the law to the facts that is dispositive of 
the claim, the claim must be denied on the basis of an 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The appeal to establish basic eligibility for educational 
assistance benefits under Chapter 30 of Title 38, United 
States Code, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Error! Not a valid link.
- 6 -

- 2 -


